


117 HRES 26 IH: Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 26
IN THE HOUSE OF REPRESENTATIVES

January 11, 2021
Ms. Jackson Lee (for herself, Mrs. Beatty, Ms. Clarke of New York, Mr. Thompson of Mississippi, Ms. Lee of California, Ms. Waters, Mr. Johnson of Georgia, Mrs. Hayes, Mr. Horsford, Mr. Green of Texas, Mrs. Watson Coleman, Ms. Norton, Ms. Omar, Mr. Carson, Mr. Rush, Mr. Lawson of Florida, Mrs. Lawrence, Ms. Wilson of Florida, Mr. Veasey, Mr. Payne, Mr. Danny K. Davis of Illinois, Ms. Bush, Mr. Cohen, Mr. Cárdenas, Mr. Pocan, Ms. Tlaib, Ms. Velázquez, Mr. McEachin, Ms. Williams of Georgia, Mr. Torres of New York, Mr. DeSaulnier, Mr. Blumenauer, Mr. Bowman, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.

 
That Donald John Trump, President of the United States, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the United States Senate: Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Donald John Trump, President of the United States of America, in maintenance and support of its impeachment against him for high crimes and misdemeanors. 
Article I 
The Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors. In his conduct of the office of President of the United States—and in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald John Trump has abused the powers of the Presidency, in that: Using the powers of his high office, on Saturday, January 2, 2021, just four days before the Joint Meeting of Congress required by the Constitution for the purpose of opening and counting the electoral votes cast for the office of President and Vice-President, Donald John Trump sought to threaten, intimidate, and corruptly solicit the Secretary of State for the State of Georgia to acquiesce to his demand that he somehow find 11,780 votes, which he claimed he was entitled to and would result in a determination that he was the winner of the Presidential election in the State of Georgia, notwithstanding the fact that votes in the State of Georgia had already been thrice counted in favor of the certified winner, his opponent and former Vice-President Joseph R. Biden.  
In this, the President of the United States abused the powers of the Presidency by actively undermining public faith and confidence in the integrity of the American electoral system, subverting the rule of law, and placing his personal political and private interests above the national interest.  Wherefore Donald John Trump, by such conduct, has demonstrated that he will remain a threat to security of the Nation and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law and thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any Office of honor, trust, or profit under the United States. 
Article II 
The Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors. In his conduct of the office of President of the United States—and in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald John Trump has abused the powers of the Presidency, in that: Abusing the powers and resources of his high office, Donald John Trump has actively and continuously endeavored to undermine the essential institutions and foundations of a democratic system of government in the United States, engaging in a long train of abuses and usurpations, pursuing invariably the same object, evincing a design to make himself an authoritarian ruler unaccountable to, and independent of, the people of the United States by: 
(1)Soliciting and welcoming the assistance of a hostile foreign power to aid him in securing election in 2016 as President of the United States. (2)Refusing to acknowledge Russian interference in the internal affairs of the United States, and then opposing responses by Congress and the Executive Branch to protect the national security and interests of the United States against future Russian interference and aggression. 
(3)Publicly conveying his interest and willingness to accept the assistance of foreign powers in his attempt to win reelection as President of the United States. (4)Refusing continuously to acknowledge to the American people that he would accept and be bound by the verdict rendered in the 2020 Presidential election, instead claiming that any outcome in which he was not declared the winner was fraudulent, rigged, and illegitimate. 
(5)Taking active measures to impede and undermine the ability of American citizens to convey their disapproval of his continuance in office by exercising their rights as voters, including misusing the United States Postal Service to prevent the timely delivery of mail-in ballots. (6)Instituting frivolous lawsuits to overturn the results of the 2020 Presidential election, falsely alleging wide-spread voting fraud but producing no evidence in support of his spurious allegations. 
(7)Exhorting and inciting his supporters to believe falsely that victory in the 2020 Presidential election had been stolen from him and that constitutionally required Joint Meeting of Congress for the purpose of counting the votes of electors and announcement of the result by the President of the Senate was illegitimate and intended to complete the theft of his victory. (8)Failing to take action to protect and defend Federal officers and personnel, property, buildings, and institutions on January 6, 2021, at the U.S. Capitol that was besieged by supporters of Donald John Trump, resulting in extensive damage to the property of the United States and the deaths of at least four persons. 
In all of this, President Trump has acted in a manner contrary to his trust as President and subversive of constitutional government, to the great prejudice of the cause of law and justice, and to the manifest injury of the people of the United States. As the Framers wrote in 1776 in the Declaration of Independence, a person, whose character is thus marked by every act which may define a tyrant, is unfit to be the ruler of a free people. Wherefore Donald John Trump, by such conduct, has demonstrated that he will remain a threat to security of the Nation and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law and thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any Office of honor, trust, or profit under the United States. 

